DETAILED ACTION
This communication is responsive to the application filed on 2/1/2021.  Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawing of Fig. 31 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements 3102 and 3103.

3.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “early exit logic configured to end” in claim 1.  The examiner interprets the structure of the early exit logic as the combination of elements 3115-3116 of Fig. 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 4, line 5 the limitation “the loop” lacks clarity in light of the specification.  The limitation is unclear because it is unclear if the applicant is referring to “a first loop” in claim 4, line 3 or “a loop of the set of loops” of claim 1, line 6?  The examiner believes the applicant is referring to “a first loop” of claim 4, line 3 and for purposes of examination will interpret the limitation as such.  The examiner suggest amending the limitation to “the first loop” if they are referring to the limitation in claim 4, line 3 and specify what is meant in the response to this office action.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 4-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, PGPUB No.:  2015/0019840 (cited on IDS filed on 2/1/2021), Kanapathippillai, PGPUB No.:  2004/0078608 and further in view of Hung, PGPUB No.:  2013/0185544 (cited on IDS filed on 2/1/2021).

	In regards to claim 1, Anderson teaches “A circuit device” (0044-0050 and See Figs. 3-4]) “comprising: a streaming engine that includes: an address generator configured to generate a set of addresses based on a set of loops” ([0050-0051, 0106-0110 and 0134]:  wherein a streaming engine includes an address generator (element 1501/2211)  configured to generate a set of addresses based on a set of loops (See Figs. 15 and 22 for further clarity)) “a memory interface coupled to the address generator and configured to: couple to a memory” ([0050-0051, 0133 and Fig. 22]:  wherein a L2 interface (element 2230) is coupled to the address generator (element 2211) and is configured to couple to L2 memory) “and retrieve a set of data from the memory based on the set of addresses generated by the address generator” ([0050-0051,0133, 0143-0144 and Fig. 22]:  wherein the L2 interface (element 2230) retrieves a set of data from an L2 memory based on the set of addresses generated by the address generator (element 1501/2211)) “and a stream head register coupled to the memory interface and to the address generator” ([0142 and See Figs. 15/22]:  wherein a register (element 2218) is coupled to the L2 interface (element 2230) and to the address generator (element 2211)) “and configured to: receive the set of data from the memory interface” ([0142 and see Figs. 15/22]:  wherein the stream register (element 2218) is coupled to the L2 interface and to the address generator (element 2211), and receives the set of data from the L2 interface) “couple to a functional unit of a processor; provide the set of data to the functional unit as a data stream” ([0050-0051 and 0106]:  wherein the stream register (element 2218) is coupled to a functional unit (element 420 for example) of a processor (CPU) and provides the set of data to the functional unit as a data stream (See Fig. 15 and 22))
	Anderson does not teach “wherein the address generator includes early exit logic configured to end a current iteration of a loop of the set of loops based on a stream break instruction and a register status signal” nor “and provide the register status signal to the address generator.”  While, Anderson discusses a circuit device comprising address generator that generates a set of addresses based on a set of loops, Anderson includes no discussion of an address generator including early exit logic configured to end a loop early based on a stream break instruction and a register status signal.  
	Kanapathippillai discusses early exit logic configured to end a current iteration of a loop of the set of loops based on a register status signal (This element is interpreted under 35 U.S.C 112(f) as elements 3115-3116 of Fig. 31) of the specification)” ([0204-0206]:  wherein early exit logic ends a current iteration of a loop of a set of loops based on a predicate register status signal) and wherein the register status signal is provided ([0204-0206 and Fig. 9A]:  wherein register status signal is provided on the early exit line 916).  The combination would have an address generator like Anderson, which generates addresses for a set of loops, which would include early exit logic that causes a loop to be exited early based on a register status signal as taught in Kanapathippillai.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the address generator of Anderson to include early exit logic as taught in Kanapathippillai.  It would have been obvious because it would have been applying a known technique (ending a loop early as taught in Kanapathippillai) to a known device (device of Anderson which uses an address generator based on a set of loops) ready for improvement to yield predictable results (an address generator, that generates a set of addresses based on a set of loops, to exit a loop early) for the benefit of increasing processor efficiency by using early exit logic to exit a loop early which can be used to avoid generating addresses used to load data of a stream which is undesired or not needed in processing. It would have also been obvious because exiting a loop early would avoid unnecessary loop processing which thereby increases processor efficiency.  
	The overall combination of Anderson and Kanapathippillai does not teach “early exit logic configured to end a current iteration of a loop of the set of loops based on a stream break instruction”. While, Kanapathippillai discusses early exit logic configured to end a current iteration of a loop based on an arithmetic or logical test instruction setting a predicate bit, Kanapathippillai includes no discussion of early exit logic configured to end a loop early based on an explicit stream break instruction.	
	Hung discusses end a current iteration of a loop of the set of loops based on a stream break instruction ([0041-0042]:  wherein in response to an exit loop early instruction (break instruction) a current iteration of a loop is completed (ended) before exiting the loop).  The combination would have an address generator comprising early exit logic like the combination of Anderson and Kanapathippillai, which exits a loop early based on a loop early exit instruction as taught in Hung.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Anderson and Kanapathippillai to exit a loop early based on a loop early exit instruction.  It would have been obvious because it would have been the simple substitution of one known element (exiting based on an explicit loop early exit instruction (break instruction)) for another (exiting based on a generic arithmetic or test instruction)) for the benefit of using early loop termination in a system in order to avoid processing of superfluous data (Hung [0038]). (MPEP 2143, Example B)

	In regards to claim 4, the overall combination of Anderson, Kanapathippillai and Hung teaches “The circuit device of claim 1” (see rejection of claim 1 above) “wherein the address generator is configured to, based on the ending of the current iteration of a first loop, determine whether to begin an iteration of a next-most outer loop or to end the data stream based on whether the loop is an outermost loop.” (Hung [0038-0042]:  wherein in response to an exit loop early instruction (break instruction) ending a current iteration of a first loop it is determined whether to begin an iteration of an outermost loop or end execution based on the loop being the outermost  loop (Note: Anderson teaches the address generator and the combination of claim 1 discloses the address generator operating responsive to the break instruction of Hung and therefore the overall combination of references teaches the limitations above))
	In regards to claim 5, the overall combination of Anderson, Kanapathippillai and Hung teaches “The circuit device of claim 1” (see rejection of claim 1 above) “wherein the stream break instruction specifies the loop from among the set of loops.” (Hung [0038-0042]:  wherein the loop early exit instruction specifies a loop level from among the set of nested loops (i.e. i1, i2, i3, etc.) (See [0027-0034] for further clarity and discussion of loop levels))

	In regards to claim 6, the overall combination of Anderson, Kanapathippillai and Hung teaches “The circuit device of claim 1” (see rejection of claim 1 above).
	The overall combination of Anderson, Kanapathippillai and Hung thus far does not teach “wherein the address generator is configured to receive a set of stream break instructions, wherein each instruction of the set of stream break instructions is associated with a respective loop of the set of loops.”  The combination of Anderson and Hung teaches an address generator receiving a break instruction as taught in Hung used to exit a loop, however, the combination has not taught a set of break instructions wherein each break instruction of the set is associated with a respective loop of the set of loops.
	However, Hung discusses a processor which processes instructions such as loop early exit instructions, and a processor can include any number of instructions including a plurality of loop early exit instructions which could be considered a set of early exit instructions (set of break instructions); wherein each of the break instructions could specify a different loop level (i.e. i1, i2, i3, etc.) and therefore each would be associated with the respective loop specified by the loop level indicator (Hung [0027 and 0038-0042]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Anderson, Kanapathippillai, and Hung to include a set of break instructions, wherein each break instruction is associated with a respective loop of the set of loops.  It would have been obvious to one of ordinary skill in the art because it would have been a mere duplication of parts (i.e. duplicating or including a plurality of break instructions used to break from respective loops of a set of loops) for the benefit of efficiently breaking from respective loops included in nested loops when additional data processing is superfluous (See Hung [0038]) (See MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 


In regards to claim 7, the overall combination of Anderson, Kanapathippillai and Hung teaches “The circuit device of claim 1” (see rejection of claim 1 above) “wherein the streaming engine is configured to: receive a read-and-advance instruction from the functional unit” (Anderson [0050, 0067-0068, 0073, 0120 and 0159-0164]:  wherein programs (instructions) access stream data from the stream register of the stream engine using read-and-advance instructions received from the functional unit (for example a core such as element 420)) “and based on the read-and-advance instruction: provide a first data element of the data stream from the stream head register to the functional unit; and load a second data element of the data stream into the stream head register.” (Anderson [0050, 0075 and 0164]:  wherein a program uses read instructions to read data from the stream registers based on a coding including a stream operand identifier and a iteration identifier to cause a stream read and advance to occur.  The data is supplied from the stream head register, specified by the stream operand identifier, to the functional unit in order to process the program and the data.  Wherein the read would allow a first data element of the stream to be sent to the functional unit while a second data element is loaded into the stream head register because the iteration modifier indicates a stream advance (note [0120 and Table 12] describes stream advancing))

In regards to claim 8, the overall combination of Anderson, Kanapathippillai and Hung teaches “The circuit device of claim 7” (see rejection of claim 7 above) “wherein the streaming engine is configured to: receive a read instruction from the functional unit” (Anderson [0050, 0067-0068, 0073, 0120 and 0159-0164]:  wherein programs (instructions) access stream data from the stream register of the stream engine using a read instruction received from the functional unit (for example a core such as element 420)) “and based on the read instruction, provide a third data element of the data stream from the stream head register to the functional unit without loading a fourth data element of the data stream into the stream head register.” (Anderson [0050, 0075 and 0164]:  wherein a program uses read instructions to read data from the stream registers based on a coding including a stream operand identifier to cause a stream read to occur.  The data is supplied from the stream head register, specified by the stream operand identifier, to the functional unit in order to process the program and the data.  Wherein the read would allow a third data element of the stream to be sent to the functional unit without loading  a fourth data element into the stream head register because a read itself does not advance a stream unless it includes a iteration modifier (note [0120 and Table 12] describes stream advancing))

In regards to claim 9, the overall combination of Anderson, Kanapathippillai and Hung thus far teaches “The circuit device of claim 1” (see rejection 1 claim above) “wherein: the streaming engine includes a stream template register” [Anderson [0147 and 0159]:  wherein a stream template register is disclosed) “and the stream template register is configured to store a stream template that specifies total numbers of iterations for the set of loops.” (Anderson [0147 and 0159:  wherein the stream template register is configured to store a stream template that specifies a total number of iterations for the set of loops)
The overall combination of Anderson, Kanapathippillai and Hung thus far does not teach “a stream template register coupled to the address generator”.  However Anderson teaches a stream engine including both a stream template register and an address generator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the address generator and stream template register of Anderson to be coupled.  It would have been obvious to one of ordinary skill in the art because coupling various engine/processor components can be used for the benefit of improving data communication/transfer between components of a engine/processor.

In regards to claim 10, the overall combination of Anderson, Kanapathippillai and Hung teaches “The circuit device of claim 9” (see rejection 9 above) “wherein the stream template further specifies a number of loops in the set of loops.” (Anderson [0147-0148 and 0159:  wherein the stream template register specifies a number of loops in the set of loops based on including a number of dimension fields.  For example if the DIM3 field indicated no dimensions for loop 3, then that would also indicate that there was no loop 3 in the set of loops.  Therefore, by using fields that indicate dimensions or no dimensions for respective loops would also indicate a number of loops in the set of loops)

In regards to claim 11, the overall combination of Anderson, Kanapathippillai and Hung thus far teaches “The circuit device of claim 1” (see rejection of claim 1 above).
The overall combination of Anderson, Kanapathippillai and Hung thus far does not teach “wherein the stream head register is configured as a first-in-first-out buffer.”  Anderson does teach a stream head register (See Fig. 22, element 2218/2228); however, Anderson does not teach the register being configured as a first-in-first-out buffer.  However, Anderson also teaches a stream buffer being a first-in-first-out memory (See Anderson [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stream head register of Anderson to be configured as a first-in-first-out buffer.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (first-in-first-out register) for another (generic register) for the benefit of added flexibility and the benefit of efficiently tracking the order of data (MPEP 2143, Example B).

In regards to claim 12, the overall combination of Anderson, Kanapathippillai and Hung teaches “The circuit device of claim 1” (see rejection of claim 1 above) “further comprising a system-on-a-chip that includes the processor and the memory.” (Anderson [0012, 0048-0049, 0090 and See Figs. 3-4]:  wherein a system on a chip (integrated circuit) includes the processor and L2 memory)

          In regards to claim 13, the overall combination of Anderson, Kanapathippillai and Hung teaches “The circuit device of claim 1” (see rejection of claim 1 above) “wherein: the memory is a level two cache of a cache hierarchy” (Anderson [0048-0050]:  wherein the memory is a L2 cache (see Figs. 3-4))
 “and the memory interface is configured to retrieve the set of data from the level two cache via a data path that does not include a level one cache of the cache hierarchy.” (Anderson [0050-0052, 0092 and 0143]:  wherein the L2 interface retrieves the set of data from the L2 cache bypassing a L1 cache of the cache hierarchy (not included in the path))

          In regards to claim 14, Anderson teaches “A method comprising: receiving a stream open instruction  based on the stream open instruction, generating a set of addresses using a set of loops ([0051, 0106-0109 and 0159]:  wherein a stream engine receives a stream open instruction and based on the open instruction a set of addresses are generated using a set of loops) “retrieving a set of data associated with the set of addresses from a memory” ([0050-0051,0133, 0143-0144 and Fig. 22]:  wherein the L2 interface (element 2230) retrieves a set of data from an L2 memory based on the set of addresses generated by the address generator (element 1501/2211)) “providing the set of data to a register” ” ([0142 and see Figs. 15/22]:  wherein the L2 interface provides the set of data to a stream register (element 2218)) “providing the set of data from the register to a functional unit of a processor as a data stream” ([0050-0051 and 0106]:  wherein the stream register (element 2218) is coupled to a functional unit (element 420 for example) of a processor (CPU) and provides the set of data to the functional unit as a data stream (See Fig. 15 and 22))
          Anderson does not teach “asserting a register status signal based on the register, wherein the generating of the set of addresses includes determining whether to end an iteration of a loop of the set of loops based on the register status signal and based on a break instruction.”  While, Anderson discusses an address generator that generates a set of addresses based on a set of loops, Anderson includes no discussion of ending a loop early based on a stream break instruction and a register status signal.  
	Kanapathippillai discusses asserting a register status signal based on a register ([0204-0206 and Fig. 9A]:  wherein register status signal (early exit line) is asserted based on a predicate register) and determining whether to end an iteration of a loop of the set of loops based on the register status signal ([0204-0206]:  wherein early exit logic determines whether to end a current iteration of a loop of a set of loops based on a predicate register status signal).  The combination would have an address generator like Anderson, which generates addresses for a set of loops, which would include early exit logic that causes a loop to be exited early based on a register status signal as taught in Kanapathippillai.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the address generator of Anderson to include early exit logic as taught in Kanapathippillai.  It would have been obvious because it would have been applying a known technique (ending a loop early as taught in Kanapathippillai) to a known device (device of Anderson which uses an address generator based on a set of loops) ready for improvement to yield predictable results (an address generator, that generates a set of addresses based on a set of loops, to exit a loop early) for the benefit of increasing processor efficiency by using early exit logic to exit a loop early which can be used to avoid generating addresses used to load data of a stream which is undesired or not needed in processing. It would have also been obvious because exiting a loop early to avoid unnecessary loop processing would also increase processor efficiency.  
	The overall combination of Anderson and Kanapathippillai does not teach “determining whether to end a current iteration of a loop of the set of loops based on a break instruction”. While, Kanapathippillai discusses early exit logic configured to end a current iteration of a loop based on an arithmetic or logical test instruction setting a predicate bit, Kanapathippillai includes no discussion of early exit logic configured to end a loop early based on an explicit break instruction.	
	Hung discusses end a current iteration of a loop of the set of loops based on a break instruction ([0041-0042]:  wherein in response to an exit loop early instruction (break instruction) a current iteration of a loop is completed (ended) before exiting the loop).  The combination would have an address generator comprising early exit logic like the combination of Anderson and Kanapathippillai, which exits a loop early based on a loop early exit instruction as taught in Hung.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Anderson and Kanapathippillai to exit a loop early based on a loop early exit instruction.  It would have been obvious because it would have been the simple substitution of one known element (exiting based on an explicit loop early exit instruction (break instruction)) for another (exiting based on a generic arithmetic or test instruction)) for the benefit of using early loop termination in a system in order to avoid processing of superfluous data (Hung [0038]). (MPEP 2143, Example B)

	In regards to claim 17, the overall combination of Anderson, Kanapathippillai and Hung teaches “The method of claim 14” (see rejection of claim 14 above) “wherein the generating of the set of addresses includes, based on ending of the current iteration of a first loop, determining whether to begin an iteration of a next-most outer loop or end the data stream based on whether the loop is an outermost loop.” (Hung [0038-0042]:  wherein in response to an exit loop early instruction (break instruction) ending a current iteration of a first loop it is determined whether to begin an iteration of an outermost loop or end execution based on the loop being the outermost  loop (Note: Anderson teaches the address generator and the combination of claim 1 discloses the address generator operating responsive to the break instruction of Hung and therefore the overall combination of references teaches the limitations above))

	In regards to claim 18, the overall combination of Anderson, Kanapathippillai and Hung teaches “The method of claim 14” (see rejection of claim 14 above) “wherein the break instruction specifies the loop from among the set of loops.” (Hung [0038-0042]:  wherein the loop early exit instruction specifies a loop level from among the set of nested loops (i.e. i1, i2, i3, etc.) (See [0027-0034] for further clarity and discussion of loop levels))

             In regards to claim 19, the overall combination of Anderson, Kanapathippillai and Hung teaches “The method of claim 14” (see rejection of claim 14 above) “wherein the providing of the set of data from the register to the functional unit as the data stream includes:  receiving a read-and-advance instruction from the functional unit” (Anderson [0050, 0067-0068, 0073, 0120 and 0159-0164]:  wherein programs (instructions) access stream data from the stream register of the stream engine using read-and-advance instructions received from the functional unit (for example a core such as element 420)) “and based on the read-and-advance instruction: providing a first data element of the data stream from the register to the functional unit; and load a second data element of the data stream into the register.” (Anderson [0050, 0075 and 0164]:  wherein a program uses read instructions to read data from the stream registers based on a coding including a stream operand identifier and a iteration identifier to cause a stream read and advance to occur.  The data is supplied from the stream head register, specified by the stream operand identifier, to the functional unit in order to process the program and the data.  Wherein the read would allow a first data element of the stream to be sent to the functional unit while a second data element is loaded into the stream head register because the iteration modifier indicates a stream advance (note [0120 and Table 12] describes stream advancing))

In regards to claim 20, the overall combination of Anderson, Kanapathippillai and Hung teaches “The method of claim 19” (see rejection of claim 19 above) “wherein the providing of the set of data from the register to the functional unit as the data stream includes:  receiving a read instruction from the functional unit” (Anderson [0050, 0067-0068, 0073, 0120 and 0159-0164]:  wherein programs (instructions) access stream data from the stream register of the stream engine using a read instruction received from the functional unit (for example a core such as element 420)) “and based on the read instruction, providing a third data element of the data stream from the register to the functional unit without loading a fourth data element of the data stream into the register.” (Anderson [0050, 0075 and 0164]:  wherein a program uses read instructions to read data from the stream registers based on a coding including a stream operand identifier to cause a stream read to occur.  The data is supplied from the stream head register, specified by the stream operand identifier, to the functional unit in order to process the program and the data.  Wherein the read would allow a third data element of the stream to be sent to the functional unit without loading  a fourth data element into the stream head register because a read itself does not advance a stream unless it includes a iteration modifier (note [0120 and Table 12] describes stream advancing))

11.	Claims 2 and 15 is /are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Kanapathippillai, Hung and further in view of Granston, PGPUB No.:  2003/0120882 (cited on IDS filed on 2/1/2021).

	In regards to claim 2, the overall combination of Anderson, Kanapathippillai and Hung teaches “The circuit device of claim 1” (see rejection of claim 2 above) “wherein the stream head register is configured to assert the register status signal” (Kanapathippillai [0204-0206 and Fig. 9A]:  wherein register status signal is asserted by a predicate register on an early exit line (note:  Anderson teaches the stream head register and the overall combination of references would teach the limitation above based on the combination of references described in claim 1))  
	The overall combination of Anderson, Kanapathippillai and Hung does not teach “assert the register status signal based upon the stream head register being full.”
While, Kanapathippillai discusses early exit logic configured to end a current iteration of a loop based on a register asserting a status signal, Kanapathippillai includes no discussion of the status signal indicating that the register is full.	
	Granston discusses ending a current iteration based on a register status signal indicating the register is full ([0052 and 0057-0058]:  wherein a SPEXIT instruction ends a current iteration of a loop when a true condition/requirement occurs.  Wherein the true condition is when a register is full, and therefore the register must signal to the instruction that it is full so that the instruction knows the condition is true).  The combination would have a stream head register like the combination of Anderson, Kanapathippillai and Hung that asserts a register status signal when a register is full as taught in Granston.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Anderson, Kanapathippillai, and Hung to end a current iteration of a loop based on a register indicating a full status as taught in Granston.  It would have been obvious because it would have been applying a known technique (ending a loop based on the loops completion of storing data which occurs when the storage buffer is full) to a known device (system of Anderson, Kanapathippillai and Hung which exits a loop after completion of an iteration which stores data in a stream register) ready for improvement to yield predictable results (ending a iteration of a nested loop when it has completed, wherein completion is based on a stream register being full) for the benefit of maximizing register utilization and avoiding the underutilization of register resources.  (MPEP 2143, Example D)


	In regards to claim 15, the overall combination of Anderson, Kanapathippillai and Hung teaches “The method of claim 14” (see rejection of claim 14 above) “wherein the register status signal is specified” (Kanapathippillai [0204-0206 and Fig. 9A]:  wherein register status signal is asserted by a predicate register on an early exit line (note:  Anderson teaches the stream head register and the overall combination of references would teach the limitation above based on the combination of references described in claim 1))  
	The overall combination of Anderson, Kanapathippillai and Hung does not teach “the register status signal specifies whether the register is full.” While, Kanapathippillai discusses early exit logic configured to end a current iteration of a loop based on a register asserting a status signal, Kanapathippillai includes no discussion of the status signal indicating that the register is full.	
	Granston discusses ending a current iteration based on a register status signal indicating the register is full ([0052 and 0057-0058]:  wherein a SPEXIT instruction ends a current iteration of a loop when a true condition/requirement occurs.  Wherein the true condition is when a register is full, and therefore the register must signal to the instruction that it is full so that the instruction knows the condition is true).  The combination would have a stream head register like the combination of Anderson, Kanapathippillai and Hung that asserts a register status signal when a register is full as taught in Granston.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Anderson, Kanapathippillai, and Hung to end a current iteration of a loop based on a register indicating a full status as taught in Granston.  It would have been obvious because it would have been applying a known technique (ending a loop based on the loops completion of storing data which occurs when the storage buffer is full) to a known device (system of Anderson, Kanapathippillai and Hung which exits a loop after completion of an iteration which stores data in a stream register) ready for improvement to yield predictable results (ending a iteration of a nested loop when it has completed, wherein completion is based on a stream register being full) for the benefit of maximizing register utilization and avoiding the underutilization of register resources.  (MPEP 2143, Example D)



12.	Claims 3 and 16 is /are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Kanapathippillai, Hung and further in view of Sheaffer, USPAT No. 5,909,573.

	In regards to claim 3, the overall combination of Anderson, Kanapathippillai and Hung teaches “The circuit device of claim 1” (see rejection of claim 1 above).
	The overall combination of Anderson, Kanapathippillai and Hung does not teach “wherein the address generator is further configured to: compare a loop count associated with the loop to a total number of iterations of the loop; and end the current iteration of the loop based on the comparison of the loop count to the total number of iterations of the loop.”  Anderson does teach an address generator which generates addresses based on a set of loops, however Anderson includes no discussion of comparing a loop count to a number of iterations of the loop in order to determine when to end an iteration of a loop.
	Sheaffer discusses comparing a loop count associated with the loop to a total number of iterations of the loop; and end the current iteration of the loop based on the comparison of the loop count to the total number of iterations of the loop (See Fig. 1 and Column 3, lines 19-30:  wherein a loop counter value is compared with a total number of iterations of the loop and ending the iteration of the loop based on the values being equal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the address generator of Anderson to end a current iteration of a loop based on a comparison that indicates that the total number of iterations of the loop have been completed as taught in Sheaffer.  It would have been obvious because it would have been applying a known technique (ending a loop based on a comparison indicating that a total number of iterations of the loop have been completed) to a known device (system of Anderson, Kanapathippillai and Hung which includes an address generator that generates addresses based on a set of loops) ready for improvement to yield predictable results (ending a iteration of a loop based on the loop completing a total number of iterations for the loop) for the benefit of efficiently determining when a loop should end based on a loop completing a total number of iterations, which would end loop processing and avoid unnecessary loop processing cycles.  (MPEP 2143, Example D)

	In regards to claim 16, the overall combination of Anderson, Kanapathippillai and Hung teaches “The method of claim 14” (see rejection of claim 14 above).
	The overall combination of Anderson, Kanapathippillai and Hung does not teach “wherein the generating of the set of addresses includes: comparing a loop count associated with the loop to a total number of iterations of the loop; and determining whether to end the iteration of the loop based on the comparing of the loop count to the total number of iterations of the loop.”  Anderson does teach an address generator, which generates addresses based on a set of loops; however, Anderson includes no discussion of comparing a loop count to a number of iterations of the loop in order to determine when to end an iteration of a loop.
	Sheaffer discusses comparing a loop count associated with the loop to a total number of iterations of the loop; and determining whether to end the iteration of the loop based on the comparing of the loop count to the total number of iterations of the loop (See Fig. 1 and Column 3, lines 19-30:  wherein a loop counter value is compared with a total number of iterations of the loop and ending the iteration of the loop based on the values being equal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the address generator of Anderson to end a current iteration of a loop based on a comparison that indicates that the total number of iterations of the loop have been completed as taught in Sheaffer.  It would have been obvious because it would have been applying a known technique (ending a loop based on a comparison indicating that a total number of iterations of the loop have been completed) to a known device (system of Anderson, Kanapathippillai and Hung which includes an address generator that generates addresses based on a set of loops) ready for improvement to yield predictable results (ending a iteration of a loop based on the loop completing a total number of iterations for the loop) for the benefit of efficiently determining when a loop should end based on a loop completing a total number of iterations, which would end loop processing and avoid unnecessary loop processing cycles.  (MPEP 2143, Example D)

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183